AFFIRMED; Opinion Filed March 31, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00978-CR
                                    No. 05-14-01333-CR
                                    No. 05-14-01334-CR
                                    No. 05-14-01335-CR
                                    No. 05-14-01336-CR
                                    No. 05-14-01337-CR

                         NICHOLAS DAVELL AMOS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F13-41905-U, F12-31502-U, F13-31526-U,
                      F13-41904-U, F14-40593-U, and F14-40594-U

                             MEMORANDUM OPINION
                         Before Justices Lang, Stoddart, and Schenck
                                 Opinion by Justice Stoddart

       Nicholas Davell Amos appeals his convictions for fraudulent use or possession of

identifying information of an elderly person, forgery by check, forgery by check of an elderly

person, forgery of a financial instrument, and tampering with a governmental record. In two

issues, appellant contends the trial court lacked jurisdiction to hear the cases and render the
judgments and the evidence is insufficient to support the convictions. We affirm the trial court’s

judgments.

                                           BACKGROUND

         Appellant waived a jury and pleaded guilty to the following offenses: fraudulent use or

possession of identifying information of an elderly person (cause no. 05-14-00978-CR); forgery

by check (cause nos. 05-14-01333-CR and 05-14-01334-CR); forgery by check of an elderly

person (cause no. 05-14-01335-CR); forgery of financial instrument (cause no. 05-14-01336-

CR); and tampering with a governmental record (cause no. 05-14-01337-CR). See TEX. PENAL

CODE ANN. §§ 32.21(b), (d), (e-1), 32.51(b)(1), (c-1), 37.10(a)(2), (c)(2)(A) (West 2011 & Supp.

2014).     Appellant also pleaded true to two enhancement paragraphs contained in each

indictment. After finding appellant guilty and the enhancement paragraphs true, the trial court

assessed punishment at twenty-five years’ imprisonment on his convictions for fraudulent use or

possession of identifying information of an elderly person, forgery by check of an elderly person,

and tampering with a governmental record, and ten years’ imprisonment on the remaining three

forgery convictions.

                                         TRANSFER ORDER

         In his first issue, appellant contends the trial court lacked jurisdiction to hear the cases

and render the judgments because they were not transferred to its docket. Appellant argues the

cases were presented to the 195th Judicial District Court, and there were no orders transferring

the cases from that court to the 291st Judicial District Court where they were heard and the

judgments rendered. The State responds that the trial court always had jurisdiction over these

cases; therefore, no transfer orders were necessary.




                                                 -2-
          A grand jury formed and impaneled by a district judge inquires “into all offenses liable to

indictment,” and hears all the testimony available before voting on whether to indict an accused.

TEX. CODE CRIM. PROC. ANN. art. 20.09, 20.19 (West 2005); Ex parte Edone, 740 S.W.2d 446,

448 (Tex. Crim. App. 1987). A grand jury is “often characterized as an arm of the court by

which it is appointed rather than an autonomous entity.” Dallas Cnty. Dist. Attorney v. Doe, 969
S.W.2d 537, 542 (Tex. App.–Dallas 1998, no pet.). After the conclusion of testimony, a grand

jury votes “as to the presentment of an indictment.” TEX. CODE CRIM. PROC. ANN. art. 20.19.

Following presentment, an indictment is filed in a court with competent jurisdiction, i.e.,

jurisdiction to hear the case. See Hultin v. State, 171 Tex. Crim. 425, 351 S.W.2d 248, 255

(1961).

          In counties having two or more district courts, the judges of the courts may adopt rules

governing the filing, numbering, and assignment of cases for trial, and the distribution of the

courts’ work they consider necessary or desirable to conduct the business of the courts. See TEX.

GOV’T CODE ANN. § 24.304 (West 2004); see also TEX. GOV’T CODE ANN. § 74.093 (West 2013)

(addressing adoption of local rules of administration to provide, in part, for assignment,

docketing, transfer, and hearing of all cases). Thus, a specific district court may impanel a grand

jury, but it does not necessarily follow that all cases returned by the grand jury are assigned to

the impaneling court. See Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.–Dallas 2005, pet.

ref’d).

          While the record shows the 195th Judicial District Court presided over the grand jury that

returned the six indictments, the cases were thereafter filed in the 291st Judicial District Court.

We take judicial notice that both of these courts are located in Dallas County. Nothing in the

record indicates the cases were ever filed in or appeared on the trial docket of the 195th Judicial



                                                  -3-
District Court. Because the 291st Judicial District Court had jurisdiction to hear appellant’s

cases and render the judgments, we overrule appellant’s first issue.

                                         INSUFFICIENT EVIDENCE

       In his second issue, appellant contends the evidence is insufficient to support his

convictions for forgery by check (cause nos. 05-14-01333-CR and 05-14-01334-CR), forgery of

a financial instrument (cause no. 05-14-01336-CR), and tampering with a governmental record

(cause no. 05-14-01337-CR). Appellant argues there is no evidence admitted in support of his

guilty pleas, in violation of article 1.15 of the Texas Code of Criminal Procedure, because the

judicial confessions were not marked as exhibits in the cases. The State responds the evidence is

sufficient to support the convictions.

       Article 1.15 provides that when a defendant waives his right to a jury trial and pleads

guilty, the State need only introduce sufficient evidence to support the plea and establish the

defendant’s guilt. See TEX. CODE CRIM. PROC. ANN. art. 1.15 (West 2005); Wright v. State, 930
S.W.2d 131, 132 (Tex. App.—Dallas 1996, no pet.). The supporting evidence need not prove

the defendant’s guilt beyond a reasonable doubt. McGill v. State, 200 S.W.3d 325, 330 (Tex.

App.—Dallas 2006, no pet.); see Ex parte Martin, 747 S.W.2d 789, 791–92 (Tex. Crim. App.

1988) (op. on reh’g). The evidence sufficiently supports a plea of guilty if it embraces every

element of the offense charged. Stone v. State, 919 S.W.2d 424, 427 (Tex. Crim. App. 1996).

       The records in these cases show the trial court admitted appellant’s “signed judicial

confession and stipulation of evidence in each of the six cases” without objection. Appellant’s

signed pleas of true to the enhancement paragraphs in each of the six cases was also admitted

without objection. The judicial confessions are included in the appellate record. A judicial

confession acknowledging guilt of the indictment’s allegations is sufficient to meet the



                                                  -4-
requirements of Article 1.15. See Dinnery v. State, 592 S.W.2d 343, 353 (Tex. Crim. App.

[Panel Op.] 1979.

       Moreover, appellant testified under oath that he committed the offenses as alleged in the

indictments. Appellant’s testimony embraced every essential element of the offenses charged

and was sufficient evidence to establish his guilt.      As such, it was sufficient to support

appellant’s pleas and the findings of guilt under article 1.15. See Stone, 919 S.W.2d at 427. We

overrule appellant’s second issue.

       In each case, we affirm the trial court’s judgment.




                                                     / Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140978F.U05




                                               -5-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


NICHOLAS DAVELL AMOS, Appellant                   Appeal from the 291st Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00978-CR       V.                       F13-41905-U).
                                                  Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                      Justices Lang and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 31st day of March, 2015.




                                            -6-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


NICHOLAS DAVELL AMOS, Appellant                   Appeal from the 291st Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01333-CR       V.                       F13-31502-U).
                                                  Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                      Justices Lang and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 31st day of March, 2015.




                                            -7-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


NICHOLAS DAVELL AMOS, Appellant                   Appeal from the 291st Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01334-CR       V.                       F13-31526-U).
                                                  Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                      Justices Lang and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 31st day of March, 2015.




                                            -8-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


NICHOLAS DAVELL AMOS, Appellant                   Appeal from the 291st Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01335-CR       V.                       F13-41904-U).
                                                  Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                      Justices Lang and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 31st day of March, 2015.




                                            -9-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


NICHOLAS DAVELL AMOS, Appellant                    Appeal from the 291st Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01336-CR       V.                        F14-40593-U).
                                                   Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 31st day of March, 2015.




                                            -10-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


NICHOLAS DAVELL AMOS, Appellant                    Appeal from the 291st Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01337-CR       V.                        F14-40594-U).
                                                   Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this March 31st of March, 2015.




                                            -11-